Citation Nr: 1227291	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky
 
 
THE ISSUES
 
1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  What evaluation is warranted for peptic ulcer disease prior to December 15, 2008.

5.  What evaluation is warranted for peptic ulcer disease from December 15, 2008.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1967 to April 1971.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO.  In an April 2010 rating decision the RO granted a 20 percent evaluation for peptic ulcer disease effective December 15, 2008.
 
 
FINDINGS OF FACT
 
1.  The Veteran does not have a hearing loss that is causally related to his period of military service, and a sensorineural hearing loss was not compensably disabling within one year following his separation from active duty.

2.  The Veteran does not have tinnitus that is causally related to his period of military service.

3.  The Veteran does not have vertigo that is causally related to his period of military service.
 
4.  Prior to December 15, 2008, peptic ulcer disease was not moderately disabling with recurring episodes of severe symptoms occurring two or three times a year averaging 10 days in duration; or by continuous moderate manifestations.  
 
5.  Since December 15, 2008, peptic ulcer disease has not been manifested by moderately severe symptoms with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. 
 
  
CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated due to service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  
 
3.  Vertigo was not incurred or aggravated due to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
4.  Prior to December 15, 2008, the Veteran's peptic ulcer disease did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7304 (2011).
 
5.  Since December 15, 2008, the Veteran's peptic ulcer disease has not met the criteria for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7304.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2010.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Specific to the claim of entitlement to a higher evaluation for peptic ulcer disease, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all pertinent evidence of record to include the service treatment records, VA medical records, VA examination reports, and private reports from various providers.
 
In this regard, the Veteran's service treatment records show no complaints or findings pertaining to hearing loss, tinnitus or vertigo.  While in his January 1967 pre-induction report of medical history, the Veteran reported a history of dizziness and fainting spells, no pertinent diagnosis was entered by a medical care professional.  Hence, the Veteran was sound at enlistment.  38 U.S.C.A. § 1111 (West 2002).

At his March 1971 separation examination the appellant denied having a history of any neurologic pathology and there was no indication of any problems with equilibrium.  Additionally, the Veteran denied a history of any ear pathology.  While audiometric testing was not performed, there was no evidence of a hearing disability.  
 
An August 1979 private treatment record documents a graphical representation of an audiogram (indicating hearing loss) and complaints of dizziness and roaring tinnitus.  A July 1980 private treatment record documents complaints of left ear hearing loss and tinnitus and questionable dizziness.  Objective examination revealed normal looking ears and the treatment provider did not feel that the Veteran's nose disorder contributed to his hearing problems.  

A May 1986 treatment record documents complaints of intermittent dizziness, and a history of roaring in the left ear for several years.  The impression was rule out acoustic neuroma.  Later that month the appellant was diagnosed with a left ear sensorineural hearing loss.  A brainstem auditory evoked response study revealed no evidence of central auditory conduction delay; however, there was a suggestion of a peripheral auditory dysfunction of cochlear origin.  

In a February 1987 treatment statement, the physician reported that there was no question that the Veteran had full blown Meniere's syndrome.  
 
In March 2007, the Veteran reported a history of increased humming in his left ear.  He reported a history of ringing for sometime due to nerve damage several years prior.

A May 2007 VA treatment record documents complaints of a history of long-standing tinnitus in the left ear which had increased in persistence over the past five months.  The Veteran reported a history of military noise exposure while serving on the tail of the aircraft carrier.  The Veteran also reported being diagnosed with Meniere's disease in 1985; however, his symptoms had improved on Diazide and Flavanoids and he had not had any vertigo since.  The assessment was left tinnitus and possible Meniere's since the tinnitus fluctuated.  

At a February 2009 examination the Veteran was diagnosed with bilateral sensorineural hearing loss and left sided tinnitus.  The examiner did not link any disorder to service, and specifically found that the hearing loss was a symptom of either Meniere's disease or an autoimmune inner ear disorder.  The examiner found that the hearing loss was not a result of military noise exposure.  Thus, the examiner opined that the hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or the result of military noise exposure.   
 
In a February 2010 VA treatment record, the Veteran reported that his hearing had improved by 60 percent.  He had not suffered from dizziness since the initial episode of right sided hearing loss.  The diagnosis was improving sensorineural hearing loss.  An April 2010 VA treatment record reflects complaints of sudden right ear hearing loss.  A brain MRI ruled out an acoustic neuroma.  He also complained of vomiting with movement that improved with lying down; however, he continued to have dizzy spells and Meclizine did not provide relief.
 
After a review of the foregoing evidence, as well as evidence located in Virtual VA, the evidence of record is found to preponderate against finding that any current hearing loss, tinnitus or vertigo is related to service.  The evidence of record does not include any medical opinion linking the either a hearing loss, tinnitus or vertigo to service.  While there is evidence of current disability due to sensorineural hearing loss, tinnitus and disorder manifested by dizziness, none of these disorders were demonstrated in-service, and the February 2009 examiner did not link any disorder to service.  There is no competent evidence of compensably disabling sensorineural hearing loss within one year of the appellant's separation from active duty.  There is no competent evidence linking either a hearing loss, tinnitus or vertigo to service.  Hence, these claims of entitlement to service connection must be denied.

The only evidence of record supporting the Veteran's claims are his various lay assertions.  Although the Veteran is competent to state that he has problems with his hearing, with dizziness, and with ringing in his ears, he is not competent to provide opinion evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion addressing the etiology of his hearing loss, tinnitus and vertigo.  He is not competent to link the disorders clinically to his period of military service.  Further, the medical evidence of record preponderates against his contentions.  Thus, in the absence of documented medical evidence or other indicia to corroborate his contentions, his credibility as to these matter is suspect, and his contentions are of minimal probative value.
 
The claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
Increased Rating

In order to receive a rating in excess of 10 percent  for peptic ulcer disease prior to December 15, 2008, the evidence must show that the disability is or was moderate, manifested by recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7304.  

The pertinent evidence of record includes private and VA treatment records and the report of October 2007 VA examination.  These records do not show evidence of recurring episodes of moderate pathology, with recurring episodes of severe symptoms two or three times a year.  Indeed, an August 2006 VA treatment record reflects a diagnosis of gastroesophageal reflux disease, not peptic ulcer disease.  The examiner increased the Veteran's medication dosage and indicated that Omeperazole may be needed.
 
A September 2006 VA treatment record reflects that increased medication did not alleviate the Veteran's stomach pain.  The appellant stated that Prilosec worked better at alleviating the stomach symptoms.  The examiner indicated that the Veteran would be prescribed a different medication and encouraged him to watch his diet.  

The October 2007 report of VA examination showed that the Veteran had not experienced any signs of significant weight loss, malnutrition or anemia.  There were no reported periods of incapacitation due to stomach or duodenal disease.  The Veteran had been employed for the past 10 to 20 years and had not lost any time from work in the last month due to his peptic ulcer disease.  Stomach pain was the problem associated with his peptic ulcer disease and it had a mild to moderate effect on a majority of his activities of daily living and had a severe effect on what he ate.  The evidence did not, however, show recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations for the period prior to December 15, 2008.  Hence, entitlement to a rating in excess of 10 percent is denied.  
 
In order to receive a rating in excess of 20 percent for peptic ulcer disease at any time since December 15, 2008, the evidence must show that the disability is moderately severe with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7304. 

The pertinent evidence of record includes VA treatment records from December 2008 to April 2010 and the report of February 2010 VA examination.  These records do not show either chronic anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A December 2008 treatment record reflects that the Veteran had refractory gastroesophageal reflux disease, a history of peptic ulcer disease and mild anemia.  A January 2009 endoscopy showed chemical gastritis and nonspecific duodentitis.  A December 2009 record documents the Veteran's history of gastrointestinal distress.  The diagnosis was epigastric pain/bloating of unclear etiology, unlikely peptic ulcer disease as there was no evidence of ulcer.  The Veteran was advised to eat small, low fat meals and drink plenty of liquids with each meal.
 
The February 2010 VA examination noted that the appellant was moderately obese.  He had not experienced any signs of significant weight loss or malnutrition; however, there were signs of anemia.  The Veteran reported periods of incapacitation due to stomach or duodenal disease four or more times a year lasting three days in duration.  The Veteran reported that he retired in June 2009 because he was eligible by age or duration of work and due to his medical (stomach) problems.  The diagnoses were epigastric pain of uncertain etiology being worked up by gastroenterology, gastroparesis, and peptic ulcer disease in remission.  It was opined that the Veteran's peptic ulcer disease was productive of pain but had no effect on the majority of his activities of daily living; it did have moderate effect on what he ate.  
 
In April 2010 a VA gastroenterology clinic report noted that the Veteran reported that his symptoms were about the same from previous reports.  He had occasional belching and epigastric (abdominal) pain.  There was no melena, hematemesis or nausea/vomiting.  Since his last visit he had lost four pounds but he reported that he was trying to lose weight.  Eating five small meals per day had improved his symptoms.  

While appellant is shown to be anemic, the evidence does not show impairment of health manifested by anemia and weight loss due to peptic ulcer disease.  There is no evidence of any recurrent incapacitating episodes averaging 10 days or more, let alone such episodes occurring at least four or more times during any one year period since December 15, 2008.  Indeed, the Board notes that the appellant has been described as obese, and while he did have a four pound weight loss, the claimant admitted that he was trying to lose weight.  There is no evidence of any incapacitation.  As such, entitlement to a rating in excess of 20 percent is denied.  

The Board has considered whether the Veteran's peptic ulcer disease presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's peptic ulcer disease.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.
 
 
ORDER
 
Entitlement to service connection for a hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo is denied.
 
Entitlement to an evaluation in excess of 10 percent for peptic ulcer disease prior to December 15, 2008 is denied.
 


Entitlement to an evaluation in excess of 20 percent for peptic ulcer disease from December 15, 2008 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


